Citation Nr: 0009091	
Decision Date: 04/05/00    Archive Date: 04/11/00

DOCKET NO.  98-14 269A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Whether the apportionment of the veteran's disability 
compensation benefits was correct.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969. 

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire that granted an apportionment of the veteran's 
disability compensation, in the amount of $120 per month 
effective March 1998.  A notice of disagreement regarding the 
establishment of the apportionment was received from the 
veteran in April 1998.  A statement of the case was issued in 
May 1998.  A substantive appeal was received from the veteran 
in September 1998.  A hearing was held at the RO in September 
1998.  For the reason discussed below, this claim must be 
REMANDED to the RO for further action.  

The Board notes that the veteran's former spouse, the 
apportionee, has perfected an appeal with respect to the 
amount of the apportionment.  The Board notes that a decision 
on this claim will ultimately be the subject of a separate 
decision (unless withdrawn), as it involves a different 
issue, and more importantly, a different appellant (the 
apportionee as opposed to the veteran).  However, at this 
point, a decision on this claim must be held in abeyance as 
the outcome of the claim discussed herein - whether the 
apportionment of the veteran's disability compensation 
benefits was correct - could have a direct effect on the 
claim regarding the amount of the apportionment.  


REMAND

In his early September 1998 substantive appeal (VA Form 9), 
the veteran requested a hearing at the RO before a member of 
the Board (i.e. a Travel Board hearing).  A hearing was held 
at the RO in late September 1998 before a hearing officer.  

It is unclear whether the veteran still desires to have a 
hearing before a member of the Board at the RO, but the fact 
remains that he requested such a hearing and there is no 
indication in the record that he was afforded the opportunity 
to appear for such a hearing.  See 38 C.F.R. §§ 20.700, 
20.705 (1999).  There is likewise no indication in the record 
that the veteran withdrew his request or elected to have a 
local hearing before RO personnel instead of a Travel Board 
hearing.  As such, the Board finds that in order to afford 
the veteran full due process of law, this case must be 
REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing and properly notify 
him of the time and date of his hearing.  
Further, the apportionee, the veteran's 
former spouse, should be apprised of this 
hearing and notified that a decision on 
her claim is being held in abeyance 
pending the outcome of this claim.  She 
should likewise be afforded the 
opportunity to appear at a Travel Board 
hearing, if she so desires.  38 C.F.R. 
§ 20.713 (1999). 

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome 
of this case pending completion of the requested development

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Following the Travel Board hearing, or opportunity 
therefor, the case should be returned to the Board.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




